Citation Nr: 0527559	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain for the period preceding 
December 6, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle sprain beginning December 6, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, and an April 2005 decision issued by the 
Appeals Management Center (AMC).  This case was remanded in 
February 2004 and now returns to the Board for appellate 
review.

The Board observes that, in April 2005, the veteran was 
granted an initial rating of 10 percent for his left ankle 
disability, effective December 6, 2004.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the benefit sought 
on appeal has not been fully granted, and since the veteran 
did not withdraw his claim of entitlement to a higher initial 
rating for his service-connected left ankle disability, the 
matter remains before the Board for appellate review.

The Board notes that there is a discrepancy between the 
August 2002 and April 2005 rating decisions in regard to the 
effective date of service connection and the assignment of 
the veteran's initial noncompensable rating.  In the August 
2002 rating decision, the RO granted service connection and 
assigned an initial noncompensable evaluation effective 
October 17, 2000.  In the April 2005 rating decision, issued 
by the AMC, it was recorded the veteran's noncompensable 
evaluation was effective March 14, 2002.  The RO is invited 
to take action on this discrepancy.

The Board also observes that the veteran has continuously 
contended that he is unable to work due to his service-
connected left ankle disability, as he stated most recently 
in an August 2005 communication.  As such, the Board refers 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU) to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  For the period preceding December 6, 2004, residuals of a 
left ankle sprain are manifested by subjective complaints of 
pain, stiffness, and numbness, and objective evidence of 
tenderness with deep palpation, full range of motion with 
pain at extremes of dorsiflexion, and normal sensation, 
without X-ray evidence of arthritis.

3.  Beginning December 6, 2004, residuals of a left ankle 
sprain are manifested by subjective complaints of radiating 
pain, weakness, lack of endurance, and flare-ups, and 
objective evidence of dorsiflexion to 5 degrees with pain 
beyond 5 degrees, plantar flexion to 35 degrees, tenderness 
to palpation, moderate edema, and normal sensation, without 
X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a left ankle sprain for the period preceding 
December 6, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a left ankle sprain beginning 
December 6, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board notes at the outset that the veteran claimed 
entitlement to service connection for a left ankle disability 
in October 2000.  An August 2002 rating decision granted 
service connection for residuals of a left ankle sprain, 
evaluated as noncompensably disabling.  The veteran then 
appealed with respect to the propriety of the initially 
assigned rating for his left ankle disability.  The Board 
notes that initial rating claims are generally considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  In this case, the veteran was provided notice of the 
VCAA provisions and the regulations governing service 
connection in a July 2001 letter.  Also, he was afforded 
additional notice in a March 2004 letter and his claim was 
readjudicated in an April 2005 rating decision and 
supplemental statement of the case.   

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2001 and March 2004 letters 
advised the veteran that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  While such letters only provided notice as to the 
elements of service connection, the Board finds that 
additional documentation in the file indicates that the 
veteran was adequately advised as to what evidence is 
necessary to substantiate his initial rating claims.  
Specifically, the August 2002 and April 2005 rating 
decisions, the February 2003 statement of the case, and April 
2003 and April 2005 supplemental statements of the case 
informed the veteran of the rating criteria pertinent to his 
service-connected left ankle disability.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
July 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  The March 
2004 letter further advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  Both letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2001 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The March 2004 letter further 
indicated that the veteran must provide enough information 
about his records so they can be obtained from the proper 
source and that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  The March 2004 letter 
specifically requested that the veteran send any relevant 
treatment records regarding his left ankle disability and 
inform VA of any treatment he received at a VA Medical 
Center.  Such letters also notified the veteran that VA would 
attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter advised the 
veteran that if there was any other evidence of information 
that he believed would support his claims, to inform VA, and 
to provide VA with any evidence or information he may have 
pertaining to his claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Specifically, the Board observes that the veteran 
has stated that he received all treatment at VA facilities, 
to include the Dayton and Bronx VA Medical Centers.  In a 
December 2000 statement, the veteran indicated that he had 
his Bronx records transferred to Dayton.  As such, in July 
2001, the RO requested all treatment records dated July 1999 
to the present from the Dayton VA Medical Center, to include 
any records transferred from the Bronx VA Medical Center.  VA 
treatment records dated from January 1999 through February 
2004 are associated with the claims file.  Additionally, the 
veteran was afforded VA examinations in July 2002 and 
December 2004 for the purpose of adjudicating his claims of 
entitlement to an increased initial rating for his left ankle 
disability.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Background

The veteran served on active duty from May 1977 to June 1978 
in the United States Army.

On October 17, 2000, VA received the veteran's claim of 
entitlement to service connection for an injury to his left 
leg.  In a January 2002 rating decision, the RO denied 
service connection for a left leg/left ankle condition.  In 
March 2002, the veteran submitted a statement requesting that 
the RO reconsider the denial of such claim and attached a 
statement from his physician indicating that his ankle 
condition was related to his military service.  Thereafter, 
in an August 2002 rating decision, the RO granted service 
connection for residuals of a left ankle sprain and assigned 
an initial noncompensable evaluation, effective October 17, 
2000.  

Thereafter, the veteran perfected his appeal as to the 
propriety of the initially assigned noncompensable rating.  
In February 2004, the Board remanded the issue for additional 
development.  As a result of such development, the AMC issued 
a rating decision in April 2005 granting an increased rating, 
to 10 percent, for the veteran's left ankle disability, 
effective December 6, 2004, the date of his VA examination 
demonstrating moderate limitation of motion of the ankle.  
The April 2005 rating decision indicated that such was a 
partial grant of the benefits sought on appeal.  Thereafter, 
in August 2005, the veteran stated that he was not satisfied 
with such grant and desired to continue his appeal.

VA treatment records show that in February 2000, the veteran 
complained of pain in his left ankle.  There was no swelling, 
but it was tender over the Achilles tendon.  There was no 
tenderness over the ankle.  The veteran had good range of 
motion in the ankle.  Dorsiflexion was painful at extremes.  
X-rays were unremarkable, but showed a possible early 
marginal spur formation and a subtle marginal irregularity of 
the medial malleolus may represent a previous healed 
fracture.  The impression was Achilles tendon tendonitis.  In 
March 2001, the veteran complained of pain in the left ankle 
and stated that he had a dull aching pain and stiffness all 
the time.  In July 2001, the veteran complained of stinging 
and uncomfortable pain in his left leg and calf, which he 
rated as a 6 out of 10 on the pain scale.  He indicated that 
such pain interfered with his normal work and sleep.  
Standing and temperature changes caused the pain and he had 
an associated symptom of sleep disruption.  Chronic left leg 
pain was diagnosed.  

A November 2001 foot examination reflects that, visually, the 
veteran's feet were normal.  Pedal pulses were normal/present 
and sensory examination revealed normal sensation and 
circulation, no deformity, and no ulceration or history of 
amputation.

A November 2001 statement from the veteran's wife, which was 
received in December 2001, indicates that she recalls the 
veteran being unable to sleep due to pain in his left leg.  
She stated that the veteran's profession of cook required him 
to remain standing for long periods of time and, because he 
could not tolerate the pain, he would be terminated from his 
employment.  The veteran's wife also reported that the 
veteran's pain would become numbness.  A statement received 
in December 2001 from the veteran's sister-in-law reflects 
that the veteran has had a number of job placements and all 
were short-lived.  

A March 2002 statement from the veteran's VA physician 
reflects that the veteran had been seen for left ankle pain 
and there were currently changes of traumatic arthritis set 
in his ankle, causing his pain to be worse.  

A July 2002 VA examination shows that the veteran was 
currently employed by Dayton Public Schools as a substitute 
cook.  He did not have full-time employment with the school 
system.  The examiner indicated that the claims file was 
reviewed and the examiner included a recitation of the 
veteran's in-service injury as well as post-service 
treatment.  Currently, the veteran complained of having 
significant difficulty with standing for long periods of 
time.  He indicated that his pain was usually activity-
related and there were days that it did not bother him at 
all.  The veteran, however, noted that occasionally, even 
while sitting at home without being up, he would have pain in 
the left ankle.  

The veteran used Tylenol and Anacin for pain.  He had never 
had physical therapy and rarely used a crutch, only when the 
pain was significant.  The pain bothered the veteran every 
night.  He stated occasionally he would awake from sleep and 
find some relief of pain by striking his ankle.  The veteran 
indicated that he missed many days of work because of pain in 
the ankle and had held multiple jobs, which were lost.  

Upon physical examination, the veteran had full range of 
motion of the left ankle with dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees.  He also had normal subtalar 
rock and midfoot motion.  Sensation was all grossly intact.  
The veteran had tenderness with deep palpation over the 
lateral aspect of the ankle and mild fullness there.  The 
lateral malleolus was minimally tender to deep palpation, but 
the medial malleolus was not tender.  The veteran had no 
obvious ankle instability.  There was no subluxation of the 
peroneal tendons.  X-rays showed that there was adequate 
joint space with no evidence of significant osteoarthritis.  
There was mild irregularity of the distal tibia on the 
lateral side; however, the mortise was maintained.  

The examiner's impression was continued left ankle pain, 
status-post injury while in the service, without any 
significant radiographic evidence of osteoarthritis.  The 
examiner further indicated that the veteran's current level 
of complaint and disability was significant enough that he 
had been unable to keep several jobs.  He was only working 
part-time currently; however, such was not secondary to ankle 
pain.  The veteran had a significant tenderness noted on 
examination; however, there was no evidence of instability.  
The X-rays did not show any obvious evidence of 
osteoarthritis.  The examiner concluded that it was very 
difficult at present to ascertain the association of the 
veteran's current level of disability and his original 
injury.  It seemed unlikely that the veteran's current level 
of pain and disability was secondary to the ankle sprain he 
suffered in service.

A December 2002 VA treatment record shows that the veteran 
complained of pain in the left ankle and leg.  Objectively, 
the left foot was not swollen or red and the veteran 
ambulated well.  Foot examination reflects that, visually, 
the veteran's feet were normal.  Pedal pulses were 
normal/present and sensory examination revealed normal 
sensation and circulation, no deformity, and no ulceration or 
history of amputation.  A pain assessment reflects that the 
veteran had pain in the left ankle and thigh, which he stated 
was a 10 out of 10 on the pain scale.  He described the pain 
as throbbing, aching, uncomfortable, annoying, and nagging.  
Such interfered with physical activity, normal work, sleep, 
enjoyment of life, and sexual relations.  Temperature changes 
caused the pain and medications decreased it.  Sleep 
disruption was an associated symptom.

A January 2003 VA physical therapy consultation reflects that 
the veteran had a diagnosis of arthritis.  It was noted that 
the veteran was currently employed at TCI as an assembler of 
car parts for General Motors' vehicles for the prior two 
months and was capable of working.  The therapist noted that, 
when performing sensation testing for the musculoskeletal 
evaluation, the veteran displayed an absence of sensation for 
pinprick in the L5 dermatome in the left leg.  

In February 2003, it was recorded that the veteran was given 
a statement from his physician so he could go back to work.  
It was noted that the veteran was off duty for the prior 
three days due to a sinus infection.  Such record also 
reflects that the veteran walked for exercise.  In March 
2003, the veteran complained of pain in the left leg and 
ankle.  He indicated that the leg sometimes swelled up and he 
had difficulty walking.  The veteran stated that he lost his 
job because of the pain.  He also had numbness.  X-rays 
looked normal.  

An April 2003 record reveals that the veteran continued to 
have pain in the left leg from below the knee to foot, which 
was getting worse.  Some days it swelled up and cold weather 
made his foot worse.  The veteran stated that he lost his job 
because of the pain.  Walking and standing made his leg pain 
worse.  The veteran also had some numbness in his legs, but 
no recent injury.  Objectively, the left leg, ankle, and foot 
looked normal.  There was no redness or swelling.  The 
veteran ambulated with difficulty at times.  Pulse in both 
feet was normal and movements in the foot and ankle were 
normal.  The assessment was left leg pain.  It was noted that 
the veteran's last X-rays in July 2003 were normal.  November 
2003 X-rays of the left calcaneous revealed a small exostosis 
or healed spur in the plantar aspect of the greater 
tuberosity of the os calcis.  

As recorded on the December 2004 VA examination report, the 
examiner reviewed the claims file and noted the veteran's in-
service ankle sprain as well as post-service treatment for 
such disability.  The veteran stated that he had no episodes 
of recurrent instability of the ankle since his initial 
injury.  He also indicated that he has gone on to have 
significant ankle pain.  The veteran's ankle problems were 
very different day to day.  He stated that they get worse 
with weather and rain.  The veteran limped with an antalgic 
gait favoring the left side and such was due to pain in his 
knee and ankle.  His major complaint at the present time was 
pain, which was mostly located in the anterior aspect of the 
ankle, although it did move around the ankle to some degree.  
The pain also radiated approximately up to the lateral thigh.  
There was no history of any foot or ankle ulcers and the 
veteran did seek routine diabetic foot care.  The veteran 
stated that heat helps when he has flare-ups of pain, which 
happen on a very irregular basis.  The veteran stated that, 
on one day he may be able to do most of his activities, but 
another day he is unable to stand up or bear any weight on 
his ankle due to pain.  He had difficulty sleeping when he 
had flare-ups and such flare-ups last for about a day or so.  

The veteran stated that he had a very difficult time getting 
himself dressed and putting his shoes and socks on.  He 
exhibited some difficulties doing such on evaluation.  The 
veteran was currently out of work and had been out of work 
for approximately six months.  He was a chef by trade and was 
unable to perform his duties adequately because he was on his 
feet all the time.  The veteran stated that he was on his 
feet up to about four hours prior to having to take a break 
and, because he could not do this, he lost his job.  The 
veteran had pain when getting up and downstairs, with 
downstairs being worse than upstairs.  He was forced to go 
one step at a time, although such was more related to his 
knee problems.  The veteran had difficulty getting out of a 
chair due to his desire not to place extra weight on his left 
side due to pain.  He stated that he did not have any 
fatigability per se, but when his ankle problems flare-up, he 
was unable to do much of any activity, whether it be standing 
or walking.  When the veteran had a good day, he was able to 
move well and can do just about anything he wanted to do.  He 
did not complain of any weakness or pain with motion on a 
regular basis.

Regarding treatment, the veteran has had no surgery or other 
intervention for his ankle.  He had been treated in a short 
leg cast at the time of the initial injury.  The veteran used 
anti-inflammatories and had not had any physical therapy.  He 
also had diabetes and received routine diabetic foot care.

Upon physical examination, the veteran appeared to be in a 
lot of pain during many portions of the examination.  He also 
had pain with walking with visible wincing and some audible 
complaints.  The veteran was unable to do a single leg stance 
on the left side due to pain and, therefore, the examiner was 
unable to evaluate the veteran's posterior tibial tendon.  
The veteran had active range of motion of 35 degrees of 
plantar flexion and 5 degrees of dorsiflexion.  The examiner 
was passively able to take the veteran from 35 degrees of 
plantar flexion to 10 degrees of dorsiflexion.  The veteran 
had pain beyond 5 degrees of dorsiflexion.  He also 
complained of pain with subtalar motion, although it did not 
seem to be limited in his subtalar motion.  The veteran's 
Achilles tendon was okay without any evidence of pain.  He 
had pain to palpation over his peroneal tendons, although 
tendon and muscle function appeared to be adequate.  The 
veteran no evidence of any subluxation of the peroneal 
tendons and had symmetrical intact and sensation to light 
tough.  He also had symmetrical sensation sharp to dull 
touches well throughout his bilateral feet in the plantar and 
dorsal surfaces.  The veteran had warm and well-perfused 
extremity.  He did have some chronic, moderate edema 
throughout his bilateral lower extremities.

X-rays of the veteran's bilateral ankles were overall normal 
and symmetrical.  The examiner stated that, upon examination 
and review of the records, there is no evidence of any 
neurologic or other impairment associated with the veteran's 
left ankle disability.  The radiating pain, which went from 
the ankle up proximally to the leg, was not in any way 
consistent with radiculopathy.  The pain the veteran felt 
going from his ankle up to the lateral thigh occasionally was 
not reproducible at the examination and overall ill defined.  
The examiner indicated that the veteran had pain, but no 
fatigability.  Regarding endurance, it was noted that the 
veteran was unable to perform his duties adequately because 
he was on his feet all the time, and, pertinent to weakness, 
the veteran was unable to stand up or bear any weight on his 
ankle due to pain.  The diagnoses, as relevant, were left 
ankle sprain and chronic disability of the left ankle.  

The examiner further stated that, at present time, the 
veteran was rather disabled.  The veteran's flare-ups were 
unpredictable and somewhat debilitating for him.  They affect 
his sleep and his normal activities for daily living.  The 
veteran had a documented ankle sprain and such was an 
uncharacteristic presentation 26 years later from an ankle 
sprain.  His radiographic data appeared to be normal.  The 
veteran had no evidence of any instability and no history of 
any instability.  The examiner noted that it was possible 
that the veteran's pains were related to neuropathic pain 
from his diabetes although such diagnosis had not been made 
by his internist and did not appear to be the problem for him 
at the present examination.  However, given the veteran's 
history, story, and physical examination, it was the 
examiner's opinion that he was currently mild to moderately 
disabled in regard to his activity of daily living and his 
ability to work in a manner required to be a chef.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is service-connected for residuals of a left 
ankle sprain, evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 as noncompensably disabling for the period 
preceding December 6, 2004, and 10 percent disabling 
beginning December 6, 2004, in contemplation of Fenderson, 
supra.  The veteran contends that he experiences pain on 
movement, as well as a loss of ankle motion.  He argues that 
he is unable to walk or stand for long periods due to his 
ankle pain and that he thus has difficulty maintaining 
employment.  As such, he claims that he is entitled to 
ratings in excess of those currently assigned to his left 
ankle disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5257 provides that moderate limitation of 
ankle motion warrants a 10 percent evaluation.  Marked 
limitation of ankle motion warrants a 20 percent evaluation.  

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

A.	Entitlement to an Initial Compensable Rating for 
Residuals of a Left Ankle Sprain for the Period 
Preceding December 6, 2004

For the following reasons, the Board finds that, for the 
period preceding December 6, 2004, the veteran is not 
entitled to an initial compensable rating for his service-
connected left ankle disability.  Specifically, for such time 
period, the veteran's residuals of a left ankle sprain are 
manifested by subjective complaints of pain, stiffness, and 
numbness, and objective evidence of tenderness with deep 
palpation, full range of motion with pain at extremes of 
dorsiflexion, and normal sensation, without X-ray evidence of 
arthritis.

With regard to range of motion, in July 2002, the veteran had 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
The VA examiner noted that the veteran had full range of 
ankle motion.  The Board observes that a February 2000 
treatment record reflects that dorsiflexion was painful at 
extremes, but the evidence of record fails to demonstrate any 
additional impairment associated with such pain on motion.  
Moreover, there is no evidence of weakness, fatigability, 
lack of endurance, or incoordination.  See Deluca, supra.  As 
such, the veteran is not entitled to a compensable rating 
under Diagnostic Code 5257 for moderate limitation of ankle 
motion.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has specifically considered 
whether the veteran is entitled to a compensable rating or a 
separate rating under alternate diagnostic codes pertinent to 
ankle disabilities.  However, the medical evidence does not 
demonstrate ankylosis of the ankle, thus a higher rating 
under Diagnostic Code 5270 is not for consideration.  Also, 
there is no objective evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of oscalcis or 
astragalus, or astragalectomy so as to consider separate 
ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively.  The Board also notes that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this case, 
despite the March 2002 and January 2003 diagnoses of 
arthritis, there is no X-ray evidence of degenerative joint 
disease or arthritis of the veteran's left ankle.  
Specifically, in February 2000, July 2002, and November 2003, 
X-rays of the left ankle were negative.  As such, Diagnostic 
Codes 5003 and 5010 are inapplicable.  Moreover, despite the 
veteran's neurologic complaints, there is no objective 
evidence of such impairment and sensation testing was normal.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for residuals of a left ankle sprain for 
the period preceding December 6, 2004.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

B.	Entitlement to an Initial Rating in Excess of 10 
Percent for Residuals of a Left Ankle Sprain Beginning 
December 6, 2004

The April 2005 rating decision granted an increase, to 10 
percent, for the veteran's left ankle disability, effective 
December 6, 2004, the date of his VA examination 
demonstrating moderate limitation of ankle motion.  For the 
following reasons, the Board finds that beginning December 6, 
2004, the veteran is not entitled to an initial rating in 
excess of 10 percent for his service-connected left ankle 
disability.  Specifically, the veteran's residuals of a left 
ankle sprain are currently manifested by subjective 
complaints of radiating pain, weakness, lack of endurance, 
and flare-ups, and objective evidence of dorsiflexion to 5 
degrees with pain beyond 5 degrees, plantar flexion to 35 
degrees, tenderness to palpation, moderate edema, and normal 
sensation, without X-ray evidence of arthritis.

At his December 2004 VA examination, the veteran had active 
range of motion of 35 degrees of plantar flexion and 5 
degrees of dorsiflexion.  The examiner was passively able to 
take the veteran from 35 degrees of plantar flexion to 10 
degrees of dorsiflexion.  The veteran had pain beyond 5 
degrees of dorsiflexion.  Additionally, the examiner noted 
that the veteran had flare-ups, weakness, and lack of 
endurance.  Such limitation of motion with additional 
impairment is consistent with the veteran's currently 
assigned 10 percent rating for moderate limitation of motion 
under Diagnostic Code 5257 and does not more nearly 
approximate marked limitation of ankle motion.  See DeLuca, 
supra.  As such, an initial rating in excess of 10 percent 
for the veteran's left ankle disability beginning December 6, 
2004, is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has specifically considered 
whether the veteran is entitled to a rating in excess of 10 
percent or a separate rating under alternate diagnostic codes 
pertinent to ankle disabilities.  However, the medical 
evidence does not demonstrate ankylosis of the ankle, thus a 
higher rating under Diagnostic Code 5270 is not for 
consideration.  Also, there is no objective evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
oscalcis or astragalus, or astragalectomy so as to consider 
separate ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively.  The Board also notes that the veteran is not 
entitled to a rating under Diagnostic Code 5003 or 5010 for 
arthritis as there was no X-ray evidence of degenerative 
joint disease or arthritis of the veteran's left ankle at the 
December 2004 VA examination.  As such, Diagnostic Codes 5003 
and 5010 are inapplicable.  Moreover, the December 2004 VA 
examiner stated that there was no evidence of any neurologic 
or other impairment associated with the veteran's left ankle 
disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for residuals of a left ankle sprain 
beginning December 6, 2004.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.



C.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for veteran's left ankle 
disability or show that such is unusually manifested.  
Moreover, despite the veteran's contentions that he lost many 
jobs due to ankle pain, there is no evidence that the 
veteran's left ankle disability has rendered him unable to 
secure or follow a substantially gainful occupation.  
Specifically, the evidence of record shows that the veteran 
has been employed as a substitute cook as well as an 
assembler of car parts.  Moreover, while the veteran had been 
unemployed for six months at the time of the December 2004 VA 
examination, the examiner found that he was only mildly to 
moderately disabled in regard to his ability to work in a 
manner required to be a chef.  As such, the medical evidence 
shows that any objective manifestations of the veteran's left 
ankle disability are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An initial compensable rating for residuals of a left ankle 
sprain for the period preceding December 6, 2004, is denied.

An initial rating in excess of 10 percent for residuals of a 
left ankle sprain beginning December 6, 2004, is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


